UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2016 Date of reporting period:	August 31, 2016 Item 1. Schedule of Investments: Putnam Global Dividend Fund The fund's portfolio 8/31/16 (Unaudited) COMMON STOCKS (92.8%) (a) Shares Value Aerospace and defense (1.4%) BAE Systems PLC (United Kingdom) 19,090 $134,991 United Technologies Corp. 997 106,111 Airlines (0.6%) Japan Airlines Co., Ltd. (Japan) 3,300 100,487 Automobiles (1.7%) Daimler AG (Registered Shares) (Germany) 1,578 109,272 General Motors Co. 2,994 95,568 Nissan Motor Co., Ltd. (Japan) 8,900 87,436 Banks (7.1%) Australia & New Zealand Banking Group, Ltd. (Australia) 15,406 311,806 Bank of Nova Scotia (The) (Canada) 1,833 97,576 JPMorgan Chase & Co. 3,456 233,280 Lloyds Banking Group PLC (United Kingdom) 173,381 135,125 Natixis SA (France) 14,043 62,124 PacWest Bancorp 4,452 192,816 Swedbank AB Class A (Sweden) 5,572 128,159 Wells Fargo & Co. 1,774 90,119 Beverages (4.8%) Anheuser-Busch InBev SA/NV (Belgium) 1,573 194,849 Coca-Cola Co. (The) 4,149 180,191 Coca-Cola European Partners PLC (United Kingdom) 2,773 106,622 Dr. Pepper Snapple Group, Inc. 1,820 170,534 PepsiCo, Inc. 1,774 189,375 Biotechnology (1.4%) AbbVie, Inc. 3,731 239,157 Capital markets (1.9%) AllianceBernstein Holding LP 5,570 121,927 Carlyle Group LP (The) 4,390 68,001 KKR & Co. LP 9,596 143,844 Chemicals (1.1%) BASF SE (Germany) 738 60,011 Dow Chemical Co. (The) 2,472 132,598 Commercial services and supplies (0.2%) Edenred (France) 1,775 38,648 Communications equipment (1.1%) Cisco Systems, Inc. 3,731 117,303 Telefonaktiebolaget LM Ericsson (Sweden) 11,599 82,718 Construction and engineering (0.5%) ACS Actividades de Construccion y Servicios SA (Spain) 3,022 85,637 Diversified financial services (0.6%) Challenger, Ltd. (Australia) 15,995 110,618 Diversified telecommunication services (5.0%) AT&T, Inc. 8,356 341,593 BCE, Inc. (Canada) 3,496 163,337 CenturyLink, Inc. 1,769 49,178 Spark New Zealand, Ltd. (New Zealand) 54,016 149,135 Verizon Communications, Inc. 3,443 180,172 Electric utilities (2.5%) Duke Energy Corp. 1,113 88,662 Exelon Corp. 3,764 127,976 NextEra Energy, Inc. 997 120,577 SSE PLC (United Kingdom) 4,982 98,393 Electronic equipment, instruments, and components (0.5%) Synnex Technology International Corp. (Taiwan) (NON) 85,050 89,834 Food and staples retail (0.4%) Wesfarmers, Ltd. (Australia) 2,408 76,558 Food products (5.0%) Kraft Heinz Co. (The) 2,709 242,428 Nestle SA (Switzerland) 2,995 238,431 Orkla ASA (Norway) 21,140 193,571 Pinnacle Foods, Inc. 4,300 217,795 Health-care providers and services (0.4%) RHT Health Trust (Units) (Singapore) 85,300 64,173 Hotels, restaurants, and leisure (3.0%) McDonald's Corp. 1,067 123,409 OPAP SA (Greece) 11,648 97,706 Tatts Group, Ltd. (Australia) 57,146 163,174 TUI AG (Germany) 10,291 143,650 Household durables (2.9%) Basso Industry Corp. (Taiwan) 60,000 212,360 Berkeley Group Holdings PLC (The) (United Kingdom) 3,808 133,613 Persimmon PLC (United Kingdom) 6,700 160,477 Independent power and renewable electricity producers (0.9%) Atlantica Yield PLC (Spain) 4,887 92,413 NextEra Energy Partners LP 2,603 75,825 Industrial conglomerates (1.0%) Siemens AG (Germany) 1,480 176,725 Insurance (2.8%) Allianz SE (Germany) 732 109,045 Delta Lloyd NV (Netherlands) 6,575 26,645 SCOR SE (France) 2,417 71,108 St James's Place PLC (United Kingdom) 10,305 132,884 Zurich Insurance Group AG (Switzerland) 642 164,098 Machinery (1.1%) NSK, Ltd. (Japan) 18,900 195,068 Media (0.9%) RTL Group SA (Belgium) 738 62,234 WPP PLC (United Kingdom) 4,358 100,491 Metals and mining (1.2%) Rio Tinto PLC (United Kingdom) 7,203 217,643 Multi-utilities (1.6%) Ameren Corp. 1,993 98,494 Veolia Environnement SA (France) 8,654 184,036 Oil, gas, and consumable fuels (8.4%) Chevron Corp. 1,525 153,385 ENI SpA (Italy) 5,279 79,730 Exxon Mobil Corp. 5,592 487,290 Gaztransport Et Technigaz SA (France) 3,162 96,624 MPLX LP 1,754 58,110 Plains All American Pipeline LP 2,407 67,540 Royal Dutch Shell PLC Class A (United Kingdom) 4,276 104,468 Scorpio Tankers, Inc. 32,308 157,986 Total SA (France) 5,994 285,827 Pharmaceuticals (11.4%) AstraZeneca PLC (United Kingdom) 4,203 270,936 Bristol-Myers Squibb Co. 2,550 146,345 Eli Lilly & Co. 3,425 266,294 GlaxoSmithKline PLC (United Kingdom) 12,878 277,167 Johnson & Johnson 1,810 216,005 Merck & Co., Inc. 1,807 113,462 Novartis AG (Switzerland) 2,807 220,896 Pfizer, Inc. 8,540 297,192 Sanofi (France) 1,468 113,101 Takeda Pharmaceutical Co., Ltd. (Japan) 2,800 123,433 Real estate investment trusts (REITs) (4.9%) Blackstone Mortgage Trust, Inc. Class A 2,994 89,281 CYS Investments, Inc. 4,763 41,962 Federal Realty Investment Trust 974 154,866 Gaming and Leisure Properties, Inc. 5,219 178,542 Hannon Armstrong Sustainable Infrastructure Capital, Inc. 8,979 215,316 Japan Hotel REIT Investment Corp (Japan) 139 119,473 MFA Financial, Inc. 5,540 42,769 Viva Energy REIT (Australia) (NON) 9,684 18,486 Road and rail (0.5%) ComfortDelgro Corp., Ltd. (Singapore) 44,900 93,137 Semiconductors and semiconductor equipment (3.1%) Intel Corp. 8,627 309,623 Maxim Integrated Products, Inc. 3,437 139,955 Texas Instruments, Inc. 1,324 92,071 Software (2.1%) Microsoft Corp. 6,550 376,363 Specialty retail (0.7%) Gap, Inc. (The) 5,047 125,519 Technology hardware, storage, and peripherals (2.2%) Apple, Inc. 628 66,631 Casetek Holdings, Ltd. (Taiwan) 40,000 140,110 Lenovo Group, Ltd. (China) 194,000 130,369 Seagate Technology PLC 1,719 57,999 Tobacco (5.6%) Altria Group, Inc. 3,819 252,398 British American Tobacco PLC (United Kingdom) 2,767 171,682 Japan Tobacco, Inc. (Japan) 4,100 158,960 Philip Morris International, Inc. 4,061 405,816 Trading companies and distributors (1.4%) ITOCHU Corp. (Japan) 4,200 49,597 Marubeni Corp. (Japan) 14,800 73,848 Mitsui & Co., Ltd. (Japan) 9,700 129,238 Wireless telecommunication services (0.9%) Vodafone Group PLC (United Kingdom) 50,837 153,440 Total common stocks (cost $15,740,437) WARRANTS (0.9%) (a) Expiration date Strike Price Warrants Value Gree Electric Appliances, Inc. of Zhuhai 144A (China) (F) 7/24/17 $0.00 39,200 $160,795 Total warrants (cost $114,398) CONVERTIBLE PREFERRED STOCKS (0.5%) (a) Shares Value Alcoa, Inc. Ser. 1, $2.688 cv. pfd. 2,247 $77,311 Frontier Communications Corp. Ser. A, $11.125 cum. cv. pfd. 171 15,454 Total convertible preferred stocks (cost $128,254) SHORT-TERM INVESTMENTS (5.3%) (a) Shares Value Putnam Short Term Investment Fund 0.44% (AFF) 836,953 $836,953 State Street Institutional Liquid Reserves Fund Trust Class 0.36% (P) 110,000 110,000 Total short-term investments (cost $946,953) TOTAL INVESTMENTS Total investments (cost $16,930,042) (b) FORWARD CURRENCY CONTRACTS at 8/31/16 (aggregate face value $4,902,682) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Sell 10/19/16 $97,888 $103,650 $5,762 British Pound Sell 9/21/16 240,807 264,536 23,729 Barclays Bank PLC Canadian Dollar Buy 10/19/16 218,903 221,762 (2,859) Euro Sell 9/21/16 476,119 478,303 2,184 Hong Kong Dollar Buy 11/16/16 150,301 150,307 (6) Japanese Yen Buy 11/16/16 209,573 212,009 (2,436) Citibank, N.A. British Pound Buy 9/21/16 90,779 91,234 (455) British Pound Sell 9/21/16 90,779 90,090 (689) Canadian Dollar Buy 10/19/16 36,306 36,790 (484) Danish Krone Buy 9/21/16 134,210 134,760 (550) Euro Buy 9/21/16 162,874 163,283 (409) Japanese Yen Buy 11/16/16 150,225 152,003 (1,778) Credit Suisse International British Pound Sell 9/21/16 92,355 101,533 9,178 Euro Buy 9/21/16 20,764 20,858 (94) Japanese Yen Buy 11/16/16 55,818 56,462 (644) New Zealand Dollar Sell 10/19/16 122,671 120,609 (2,062) Swedish Krona Sell 9/21/16 13,913 14,409 496 Swiss Franc Buy 9/21/16 37,152 37,105 47 Deutsche Bank AG Australian Dollar Buy 10/19/16 125,889 124,602 1,287 Goldman Sachs International Australian Dollar Sell 10/19/16 201,258 199,174 (2,084) Chinese Yuan (Offshore) Sell 11/16/16 284,821 286,997 2,176 HSBC Bank USA, National Association Canadian Dollar Buy 10/19/16 127,681 129,356 (1,675) JPMorgan Chase Bank N.A. British Pound Sell 9/21/16 591,966 682,099 90,133 Norwegian Krone Sell 9/21/16 134,234 133,994 (240) Singapore Dollar Sell 11/16/16 68,247 69,481 1,234 Swiss Franc Buy 9/21/16 79,495 79,423 72 State Street Bank and Trust Co. Australian Dollar Buy 10/19/16 73,867 73,104 763 British Pound Sell 9/21/16 34,945 35,872 927 Euro Buy 9/21/16 131,951 132,529 (578) Hong Kong Dollar Buy 11/16/16 68,003 67,999 4 Israeli Shekel Buy 10/19/16 28,140 27,532 608 Japanese Yen Buy 11/16/16 85,277 86,292 (1,015) Norwegian Krone Sell 9/21/16 24,014 23,967 (47) Swiss Franc Sell 9/21/16 149,525 151,833 2,308 UBS AG Australian Dollar Sell 10/19/16 138,275 136,839 (1,436) Euro Buy 9/21/16 11,833 11,886 (53) Total Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from December 1, 2015 through August 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $17,709,975. (b) The aggregate identified cost on a tax basis is $16,967,284, resulting in gross unrealized appreciation and depreciation of $2,063,738 and $1,397,453, respectively, or net unrealized appreciation of $666,285. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $963,589 $5,672,126 $5,798,762 $3,025 $836,953 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 1-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $10,474 to cover certain derivative contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 52.4% United Kingdom 12.4 Japan 5.9 France 4.9 Australia 3.9 Switzerland 3.6 Germany 3.4 Taiwan 2.5 China 1.7 Canada 1.5 Belgium 1.5 Sweden 1.2 Norway 1.1 Spain 1.0 Singapore 0.9 New Zealand 0.9 Greece 0.6 Italy 0.4 Netherlands 0.2 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund's policy regarding investments in securities of foreign issuers, as discussed further in the fund's prospectus. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $10,646 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $1,151,939 $462,970 $— Consumer staples 2,563,692 235,518 — Energy 1,490,960 — — Financials 2,517,973 541,897 — Health care 2,160,555 187,606 — Industrials 542,112 641,375 — Information technology 1,242,663 360,313 — Materials 410,252 — — Telecommunication services 887,720 149,135 — Utilities 886,376 — — Total common stocks — Convertible preferred stocks — 92,765 — Warrants — 160,795 — Short-term investments 946,953 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $121,314 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $140,908 $19,594 Equity contracts 160,795 — Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) Warrants (number of warrants) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG Total Assets: Forward currency contracts# $29,491 $2,184 $— $9,721 $1,287 $2,176 $— $91,439 $4,610 $— $140,908 Total Assets $29,491 $2,184 $— $9,721 $1,287 $2,176 $— $91,439 $4,610 $— $140,908 Liabilities: Forward currency contracts# $— $5,301 $4,365 $2,800 $— $2,084 $1,675 $240 $1,640 $1,489 $19,594 Total Liabilities $— $5,301 $4,365 $2,800 $— $2,084 $1,675 $240 $1,640 $1,489 $19,594 Total Financial and Derivative Net Assets $29,491 $(3,117) $(4,365) $6,921 $1,287 $92 $(1,675) $91,199 $2,970 $(1,489) $121,314 Total collateral received (pledged)##† $— $— $— $— $— $— $— $91,199 $— $— Net amount $29,491 $(3,117) $(4,365) $6,921 $1,287 $92 $(1,675) $— $2,970 $(1,489) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: October 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: October 28, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: October 28, 2016
